DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.

Response to Amendment

Applicant’s RCE amendments filed 03/30/2021 with respect to claim(s) 1-41 have been fully considered and found persuasive. This application contains 41 pending claims. Claim(s) 35-41 have been added new.

Allowable Subject Matter

Claim(s) 1-41 are allowed.

The following is a statement of reason for the indication of allowance: 
Claim(s) 1-34 stand allowable based on decision of prior office action.
Other claim(s) 35-41 depend from the independent claim 1, or 14-15 are allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868